Exhibit 10.1
 
PROMISSORY NOTE




US$300,000 October 15, 2012


FOR VALUE RECEIVED, the undersigned, BIOLOGIX HAIR, INC. (“Maker”), hereby
promises to pay to the order of T & G APOTHECARY, INC., or any successor holder
of this Note (“Holder”), the principal sum of U.S. Three Hundred Thousand
Dollars (US$300,000).
 
1.           Share Exchange Agreement.  The Maker and Holder acknowledge and
agree that: (i) the principal sum is being provided to the Holder in partial
satisfaction of Holder’s obligations under Section 2.3 of the anticipated share
exchange agreement dated October 3, 2012 among Maker, Holder, and the
shareholders of Maker (the “Share Exchange Agreement”); (ii) the Share Exchange
Agreement, although executed by Maker and Holder, has not been fully executed by
the shareholders of Maker as at the date of this Promissory Note.
 
2.           Termination and Effectiveness of Promissory Note.  Notwithstanding
anything to the contrary herein, Maker’s obligations pursuant to this Promissory
Note including, without limitation, the obligation to repay the Principal Sum
shall terminate promptly upon execution of the Share Exchange Agreement by the
shareholders of Maker, provided such execution is completed by January 1,
2013.  If the execution of the Share Exchange Agreement is not completed by the
January 1, 2013, Maker’s obligations hereunder shall immediately come into force
and effect.
 
3.           Maturity Date.  Provided that Maker’s obligations hereunder do not
terminate in accordance with above Section 2, all outstanding principal shall be
due and payable on the earlier of January 1, 2013 or  the occurrence of an Event
of Default (the “Maturity Date”).  An “Event of Default” shall be deemed to have
occurred under this Promissory Note upon (a) the filing of a petition in
bankruptcy by or against Maker; or (b) if the Share Exchange Agreement is
terminated in accordance with Section 8.1 (a), (b), (d) or  (e), thereof, and
provided that such termination is not the result of the breach of any covenant,
or the inadequacy of any representation, or warranty, of Holder thereunder.


4.           Accrual of Interest.  Upon the Maturity Date, interest will accrue
on the principal balance then in arrears at the rate of 10% per annum
(calculated on the basis of a year of 365 days). Such interest shall be
calculated and accrue daily without compounding. RD
 
5.           Payment.  No payments shall be payable under this Note until the
Maturity Date.


6.           Prepayments; Application of Payments.  This Note may be prepaid in
whole or in part at any time without notice to Holder.  All payments after the
Maturity Date shall be applied first to any accrued interest, and second to
principal.
 
 
 
 

--------------------------------------------------------------------------------

 

 
7.           Miscellany.  Maker and any endorsers and guarantors of this Note
waive presentment, protest, notice of protest, dishonor, notice of dishonor, and
all other procedural prerequisites to enforcement of this Note to the maximum
extent permitted by law.  This Note shall be governed by the laws of the State
of Nevada.  Maker and Holder (by its acceptance of this Note) hereby consent to
exclusive jurisdiction and venue in the state or federal courts located in the,
State of Nevada, with respect to any disputes or other matters arising under or
related to this Note.


 
T & G APOTHECARY, INC.
 
Per:          /s/ Lilia
Roberts                                                                        
Authorized Signatory
Name: Lilia Roberts
Title:   President and Director
 
 
BIOLOGIX HAIR, INC.
 
Per:          /s/ Ronald Holland                                               
Authorized Signatory
Name: Ronald Holland
Title:  President and Director
 









